Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 32 is objected to because of the following informalities:  
“the cooling air coolers” in line 6 should be --the cooling air cooler--;
“the air” in line 11 should be --the air bled from the compressor--;
“the waste heat included in the air” in line 12 should be --waste heat included in the air bled from the compressor--;
“the water, has recovered the waste heat from the air, is introduced”  in line 13 should be --the water which has recovered the waste heat from the air bled from the compressor is introduced--.  
Claim 33 is objected to because of the following informalities:
“that compresses air” in line 3 should be --that compresses the air--;
“combustion gas” in line 4 should be --the combustion gas--;
“fuel” in line 4 should be --the fuel--.
Claim 34 is objected to because of the following informalities:
“air” in line 3 should be --the air--;
“in compressed air” in line 4 should be --in the compressed air--;
“the waste heat included in the air” in line 11 should be --waste heat included in the air bled from the compressor--;
“the water, has recovered the waste heat from the air, is introduced” in line 12 should be --the water which has recovered the waste heat from the air bled from the compressor is introduced--
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Benz et al. (U.S. 2007/0033942) in view of Pillsbury (U.S. 5,261,226).
Re claim 32:
Benz discloses a waste heat recovery system (30, combined cycle power plant - Para 31 (a type of waste heat recovery system as it includes heat recovery steam generator 27)) comprising: 
a cooling air cooler (24, Once Through Cooler - Para 7 (a type of cooling air cooler as described in Para 7 - “…Cooling air is… cooled down in pertinent OTC coolers (OTC=Once Through Cooler) 23 and 24 and conducted further to the combustors 18 and 19…”)) that, in a gas turbine (11, gas turbine - Para 31) including a compressor (13, low pressure compressor - Para 31) that compresses air (Para 7 - “…air is drawn in via an air inlet 20 from the low pressure compressor 13, and is compressed…”), a combustor (18, high pressure combustor - Para 7) that combusts fuel in the compressed air so as to generate combustion gas (Para 7 - “…air from the high pressure compressor 14 is led to the high pressure combustor 18 and heated there by the combustion of a fuel, which is introduced via the fuel feedline 21. The resultant flue gas…”), and a turbine (16, high pressure turbine - Para 7) that is driven using the 
a waste heat recovery device (Para 8 - “flue gas that comes from the low pressure turbine 17 is sent through a heat recovery steam generator (HRSG) 27, in order to produce steam, which flows through a steam turbine 29 within a water-steam circuit, performing additional work there. After flowing through the heat recovery steam generator 27, the flue gas is finally released to the outside through a flue gas line 28. The OTC coolers 23, 24 are part of the water-steam circuit; Super-heated Steam is produced at their outlets.”) that recovers waste heat from the cooling air coolers (Para 8 - “The OTC coolers 23, 24 are part of the water-steam circuit; Super-heated Steam is produced at their outlets” (the production of Super-heated steam is a type of recovery of waste heat from the cooling air described in Para 7)), wherein the waste heat recovery device includes a recovery line (Para 8 - “The OTC coolers 23, 24 are part of the water-steam circuit; Super-heated Steam is produced at their outlets” (outlet is a type of line)), and wherein 
the air bled from the compressor and water are introduced to the cooling air cooler (see Fig. 2 and Para 7 - “Cooling air is diverted at both the level of intermediate pressure and at the level of high pressure and cooled down in pertinent OTC coolers 
the air is cooled by heat exchange with the water in the cooling air cooler (see Fig. 2 and Para 7 - “Cooling air is diverted at both the level of intermediate pressure and at the level of high pressure and cooled down in pertinent OTC coolers (OTC=Once Through Cooler) 23 and 24”) and the water recovers the waste heat included in the air (see Fig. 2 and Para 8 - “The OTC coolers 23, 24 are part of the water-steam circuit; Super-heated Steam is produced at their outlets.”), 
the water, has recovered the waste heat from the air, is introduced to the recovery line (see Fig. 2 and Para 8 - “The OTC coolers 23, 24 are part of the water-steam circuit; Super-heated Steam is produced at their outlets.”), and 
the combustor is cooled with the cooling air (see Fig. 2 and Para 8 - “The cooling air, which flows through the cooling lines 25, 26, is blown in at suitable points of combustors 18, 19 and turbines 16, 17, in order to limit the material temperatures…). 
Benz fails to disclose an auxiliary compressor, nor wherein the cooling air generated in the cooling air cooler is compressed by the auxiliary compressor, nor wherein the combustor is cooled with the cooling air compressed by the auxiliary compressor.
Pillsbury teaches an auxiliary compressor (24, boost compressor - Col. 4, Line 10 (a type of auxiliary compressor)), wherein cooling air (Col. 4, Lines 11-16 - “The air-to-air coolers are disposed up-stream and downstream of the boost compressor 24 and transfer heat from the compressed air 25 to ambient air 23. As a result, in the preferred embodiment, the compressed air 25 is cooled to approximately 150° C”) generated in a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the auxiliary compressor and placement thereof of Pillsbury in the system of Benz for the advantage of increasing the pressure of the cooling air by approximately 138 kPa (Pillsbury; Col. 4, Lines 14-17).
Re claim 33:
Benz in view of Pillsbury teaches a gas turbine plant (Benz; Fig. 2) comprising: the waste heat recovery system according to Claim 32 (as described above); and the gas turbine (Benz; 11) including the compressor (Benz; 13) that compresses air (Benz; Para 7), the combustor (Benz; 18) that generates combustion gas by combusting fuel in the compressed air (Benz; Para 7), and the turbine (Benz; 16) that is driven using the combustion gas (Benz; Para 7).
Re claim 34:
Benz discloses a waste heat recovery method (30, combined cycle power plant - Para 31 (a type of waste heat recovery method as it includes heat recovery steam generator 27)) comprising: 
a bleeding step (Para 7 - “Cooling air is diverted at both the level of intermediate pressure and at the level of high pressure and cooled down in pertinent OTC coolers The resultant flue gas…”), and a turbine (16, high pressure turbine - Para 7) that is driven using the combustion gas (Para 7 - “The resultant flue gas is then expanded in the Subsequent high pressure turbine 16 to an intermediate level of pressure, as it performs work”); 
a cooling step (Para 7 - “…Cooling air is… cooled down in pertinent OTC coolers (OTC=Once Through Cooler) 23 and 24 and conducted further to the combustors 18 and 19…”) of cooling the air bled from the compressor by a cooling air cooler (24, Once Through Cooler - Para 7 (a type of cooling air cooler as described in Para 7 - “…Cooling air is… cooled down in pertinent OTC coolers (OTC=Once Through Cooler) 23 and 24 and conducted further to the combustors 18 and 19…”)), thereby generating cooling air that cools high-temperature components (see Fig. 2 and Para 8 - “The cooling air, which flows through the cooling lines 25, 26, is blown in at suitable points of combustors 18, 19 and turbines 16, 17, in order to limit the material temperatures…); and 
a waste heat recovery step of recovering waste heat discharged from the cooling air cooler (Para 8 - “flue gas that comes from the low pressure turbine 17 is sent through a heat recovery steam generator (HRSG) 27, in order to produce steam, which a steam turbine 29 within a water-steam circuit, performing additional work there. After flowing through the heat recovery steam generator 27, the flue gas is finally released to the outside through a flue gas line 28. The OTC coolers 23, 24 are part of the water-steam circuit; Super-heated Steam is produced at their outlets.”), wherein 
in the cooling step, the air bled from the compressor and water are introduced to the cooling air cooler (see Fig. 2 and Para 7 - “Cooling air is diverted at both the level of intermediate pressure and at the level of high pressure and cooled down in pertinent OTC coolers (OTC=Once Through Cooler) 23 and 24” and Para 8 - “The OTC coolers 23, 24 are part of the water-steam circuit; Super-heated Steam is produced at their outlets.”), the air is cooled by heat exchange with the water in the cooling air cooler (see Fig. 2 and Para 7 - “Cooling air is diverted at both the level of intermediate pressure and at the level of high pressure and cooled down in pertinent OTC coolers (OTC=Once Through Cooler) 23 and 24”) and the water recovers the waste heat included in the air (see Fig. 2 and Para 8 - “The OTC coolers 23, 24 are part of the water-steam circuit; Super-heated Steam is produced at their outlets.”), and 
in the waste heat recovery step, the water, has recovered the waste heat from the air, is introduced to a recovery line (see Fig. 2 and Para 8 - “The OTC coolers 23, 24 are part of the water-steam circuit; Super-heated Steam is produced at their outlets.”), and the combustor is cooled with the cooling air (see Fig. 2 and Para 8 - “The cooling air, which flows through the cooling lines 25, 26, is blown in at suitable points of combustors 18, 19 and turbines 16, 17, in order to limit the material temperatures…).
compressed by the auxiliary compressor.
Pillsbury teaches wherein cooling air (Col. 4, Lines 11-16 - “The air-to-air coolers are disposed up-stream and downstream of the boost compressor 24 and transfer heat from the compressed air 25 to ambient air 23. As a result, in the preferred embodiment, the compressed air 25 is cooled to approximately 150° C”) generated in a cooling air cooler (60, air-to-air cooler - Col. 4, Lines 10-11) is compressed by an auxiliary compressor (24, boost compressor - Col. 4, Line 10 (a type of auxiliary compressor))(see Fig. 2 and Col. 4, Lines 11-17 - “…and its pressure is increased…), and wherein a combustor (6, combustor - Col. 2, Line 68) is cooled with the cooling air compressed by the auxiliary compressor (see Fig. 2 and Col. 4, Lines 32-34 - “Portion 26 of the further compressed cooled air flows through the cooling air passage 41, thereby cooling the plate assembly 37”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the auxiliary compressor and placement thereof of Pillsbury in the system of Benz for the advantage of increasing the pressure of the cooling air by approximately 138 kPa (Pillsbury; Col. 4, Lines 14-17).
Re claim 35:
Benz in view of Pillsbury teaches an installation method for waste heat recovery systems (Benz; Fig. 2), wherein the waste heat recovery system (Benz; 30) according to Claim 32 (as described above) is installed in the gas turbine (11)(Benz; see Fig. 2 - 30 shown installed in 11).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Urbach et al. (U.S. 4,509,324) discloses a waste heat recovery system (Fig. 1) comprising a cooling air cooler (12) that, in a gas turbine (10, 14, 16, 18, and 20) bleeds the air from a compressor (10) and cools the air bled from the compressor (see Fig. 1 at 12), and a waste heat recovery device (22) including a recovery line (see Fig. 1 between 12 and 22)  and an auxiliary compressor (14) wherein the air bled from the compressor and water are introduced to the cooling air cooler (see Fig. 1 and Col. 3, Lines 32-43).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        2/3/22